            Case 1:20-cv-04662-JGK Document 1 Filed 06/17/20 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 JAVIER MATEO,

                                  Plaintiff,                     Docket No. 1:20-cv-4662

           - against -                                           JURY TRIAL DEMANDED


 JUSTIN BIEBER BRANDS, LLC and JUSTIN BIEBER

                                   Defendants.


                                               COMPLAINT

       Plaintiff Javier Mateo (“Mateo” or “Plaintiff”) by and through his undersigned counsel,

as and for his Complaint against Defendants Justin Bieber Brands, LLC (“Bieber Brands”) and

Justin Bieber (“Bieber” and together with Bieber Brands “Defendants”) hereby alleges as

follows:

                                    NATURE OF THE ACTION

       1.         This is an action for copyright infringement under Section 501 of the Copyright

Act. This action arises out of Defendants’ unauthorized reproduction and public display of a

copyrighted photograph of singer-songwriter Justin Bieber, owned and registered by Mateo, a

New York based professional photographer. Accordingly, Mateo seeks monetary relief under the

Copyright Act of the United States, as amended, 17 U.S.C. § 101 et seq.

                                   JURISDICTION AND VENUE

       2.         This claim arises under the Copyright Act, 17 U.S.C. § 101 et seq., and this Court

has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1338(a).
            Case 1:20-cv-04662-JGK Document 1 Filed 06/17/20 Page 2 of 5




       3.      Upon information and belief, this Court has personal jurisdiction over Defendants

because Defendants resides and/or transacts business in New York.

       4.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b).

                                             PARTIES

       5.      Mateo is a professional photographer in the business of licensing his photographs

to online and print media for a fee having a usual place of business at 395 Leonard Street, New

York, New York 11211.

       6.      Upon information and belief, Bieber Brands is a limited liability company duly

organized and existing under the laws of the State of Delaware with a place of business at 1755

Broadway, New York, New York 10019. At all times material hereto, Bieber Brands has

operated their Instagram page the URL: www.Instagram.com/JustinBieber (the “Website”).

       7.      Bieber is an individual with a place of business at 1755 Broadway, New York,

New York 10019. At all times material hereto, Bieber has operated his Instagram page at the

www.Instagram.com/JustinBieber (the “Website”)

                                    STATEMENT OF FACTS

       A.      Background and Plaintiff’s Ownership of the Photograph

       8.      Mateo photographed singer-songwriter Justin Bieber (the “Photograph”). A true

and correct copy of the Photograph is attached hereto as Exhibit A.

       9.      Mateo is the author of the Photograph and has at all times been the sole owner of

all right, title and interest in and to the Photograph, including the copyright thereto.

       10.     The Photograph was registered with United States Copyright Office and was

given Copyright Registration Number VA 2-206-504.

       B.      Defendants’ Infringing Activities
            Case 1:20-cv-04662-JGK Document 1 Filed 06/17/20 Page 3 of 5




          11.   Defendants ran the Photograph on the Website to promote their brand. See:

https://www.instagram.com/p/B8UW816HHR8/. A screenshot of the Photograph on the Website

is attached hereto as Exhibit B.

          12.   Defendants did not license the Photograph from Plaintiff for its Website, nor did

Defendants have Plaintiff’s permission or consent to publish the Photograph on its Website.

          13.   The post with the Photograph received approximately 1.9 million likes.

          14.   The Website has 139 million followers.

                               CLAIM FOR RELIEF
                   (COPYRIGHT INFRINGEMENT AGAINST DEFENDANTS)
                               (17 U.S.C. §§ 106, 501)

          15.   Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-14 above.

          16.   Defendants infringed Plaintiff’s copyright in the Photograph by reproducing and

publicly displaying the Photograph on the Website. Defendants are not, and has never been,

licensed or otherwise authorized to reproduce, publically display, distribute and/or use the

Photograph.

          17.   The acts of Defendants complained of herein constitute infringement of Plaintiff’s

copyright and exclusive rights under copyright in violation of Sections 106 and 501 of the

Copyright Act, 17 U.S.C. §§ 106 and 501.

          18.   Upon information and belief, the foregoing acts of infringement by Defendants

have been willful, intentional, and purposeful, in disregard of and indifference to Plaintiff’s

rights.
            Case 1:20-cv-04662-JGK Document 1 Filed 06/17/20 Page 4 of 5




       19.     As a direct and proximate cause of the infringement by the Defendants of

Plaintiff’s copyright and exclusive rights under copyright, Plaintiff is entitled to damages and

Defendants’ profits pursuant to 17 U.S.C. § 504(b) for the infringement.

       20.     Alternatively, Plaintiff is entitled to statutory damages up to $150,000 per work

infringed for Defendants’ willful infringement of the Photograph, pursuant to 17 U.S.C. § 504(c).

       21.     Plaintiff further is entitled to his attorney’s fees and full costs pursuant to

17 U.S.C. § 505.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests judgment as follows:

       1.      That Defendants be adjudged to have infringed upon Plaintiff’s copyrights in the

               Photograph in violation of 17 U.S.C §§ 106 and 501;

       2.      That Plaintiff be awarded either: a) Plaintiff’s actual damages and Defendants’

               profits, gains or advantages of any kind attributable to Defendants’ infringement

               of Plaintiff’s Photograph; or b) alternatively, statutory damages of up to $150,000

               per copyrighted work infringed pursuant to 17 U.S.C. § 504;

       3.      That Defendants’ be required to account for all profits, income, receipts, or other

               benefits derived by Defendants as a result of its unlawful conduct;

       4.      That Plaintiff be awarded his costs, expenses and attorneys’ fees pursuant to 17

               U.S.C. § 505;

       5.      That Plaintiff be awarded pre-judgment interest; and

       6.      Such other and further relief as the Court may deem just and proper.

                                 DEMAND FOR JURY TRIAL
          Case 1:20-cv-04662-JGK Document 1 Filed 06/17/20 Page 5 of 5




       Plaintiff hereby demands a trial by jury on all issues so triable in accordance with Federal

Rule of Civil Procedure 38(b).

Dated: Valley Stream, New York
       June 17, 2020
                                                            LIEBOWITZ LAW FIRM, PLLC
                                                            By: /s/Richard Liebowitz
                                                                 Richard P. Liebowitz
                                                            11 Sunrise Plaza, Suite 305
                                                            Valley Stream, NY 11580
                                                            Tel: (516) 233-1660
                                                            RL@LiebowitzLawFirm.com

                                                           Attorneys for Plaintiff Javier Mateo
